COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  PENNY JONES,                                    §             No. 08-20-00040-CV

                                Appellant,        §                Appeal from the

  v.                                              §              155th District Court

  MAXINE COPPINGER,                               §           of Fayette County, Texas

                                Appellee.         §               (TC# 2018V-180)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore order the judgment be modified/reformed striking the provision holding

Jones’s attorney liable for paying the award, as well as the contempt language contained therein.

The judgment, as modified/reformed, is affirmed. We further order Appellant pay all costs of this

appeal, in accordance with the opinion of this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.